INFORMATION STATEMENT PURSUANT TO SECTION 14 (C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [ X ] Preliminary information statement [] Confidential, for Use of the Commission Only [] Definitive information statement Westergaard.com, Inc. (Name of Company as specified in its carter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: Not Applicable. (2)Aggregate number of securities to which transaction applies: Not Applicable. (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Not Applicable. (4)Proposed maximum aggregate value of transaction:Not Applicable. (5)Total fee paid:Not Applicable. [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: Not Applicable. (2)Form, Schedule or Registration Statement No.: Not Applicable. (3)Filing Party: Not Applicable. (4)Date Filed: Not Applicable. WESTERGARRD.COM, INC. 225 Broadway, Suite 1200, New York, New York
